Title: From George Washington to Major General Oliver Wolcott, Sr., 24 July 1779
From: Washington, George
To: Wolcott, Oliver Sr.


        
          Sir
          Head Quarters [West Point] July 24th 1779
        
        I was favored with your letter of the 17th Instant a little time past and prevented from giving it an earlier answer, from the hurry of unavoidable business.
        Be assured Sir that I have felt much pain at the destruction of your Towns, and been unhappy that I could not consistent with the general good afford such an aid of Continental troops as might have prevented it; I hope however that the late fortunate attack on stoney point will tend to give a check to the continuance of the ravages in your State—Genl Glover has been directed to halt his Brigade at Ridgefield, a situation that will enable him to afford you some assistance should the enemy return to the object they began with in the Sound. I am with esteem Sr Yr Most Obet, servt
        
          Go: Washington
        
      